KILEY, Circuit Judge
(concurring).
I concur. However, I think it is necessary to make brief additions to the court’s opinion:
In section “2” of the opinion I would set out the complete paragraph 10 of defendant’s answer:
10. Further answering, this defendant states that the fire mentioned in plaintiffs’ second amended complaint was an Act of God and caused by no negligence on the part of this defendant, and further this defendant calls upon plaintiff for strict proof of any negligence on the part of this defendant, and for strict proof of breach of any duty owed by this defendant to plaintiffs herein.
and add to the first paragraph in that section the following:
And there is no testimony justifying an inference of negligence on defendant’s part.
In section “3” of the opinion I would add:
The plaintiffs’ attorney told the jury that the Firemen’s Mutual Insurance Company was a party plaintiff, and told the court he was willing to have the jury know that “Firemen’s Mutual has subrogated part of the loss.” The plaintiffs’ contention is only that they were prejudiced by the defendant’s attorney telling the jury the amount of insurance that Purex had collected. As stated herein, the court promptly told the jury to disregard “any payment of money by any insurance company.”